PER CURIAM.
Daniel Temple appeals the district court’s judgment accepting the recommendation of the magistrate judge and dismissing without prejudice his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Temple v. Oconee County Mem’l Hosp., No. CA-02-3627 (D.S.C. May 13, 2004). Because Temple is proceeding on appeal under the PLRA, we deny the motion for in forma pauperis status. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED